The Tice-Chancellor
said, the court in cases like this, endeavors to pursue the course which is best calculated to promote the permanent interest, welfare and happiness, of the children xvho come under its care. And these are not always promoted *620by a rigid economy in the application of their income, regardless of the habits and associations of their period of minority. These two children have a joint income of between $3500 and $4000 a year. One of them, when she attains the age of twenty-one years, will be worth $30,000, irrespective of the intermediate income, the other, from $55,000 to $60,000. Their father’s resources are very moderate, and not beyond the reasonable support of the residue of his family. It is undoubtedly true, that these children might be kept in very good boarding schools, upon the amount reported by the master, and, indeed, upon a much less sum; and the surplus of their income could thus be added to their respective fortunes.
I think, however, that young ladies with such prospects, ought to have a home suitable to their condition in life, where they may be placed as far as possible beyond the designs of sharpers and adventurers, to which they will be peculiarly exposed, if brought up in schools, without the benefit of parental advice and influence. Unless this father be allowed something more than his income, and a mere remuneration for their board and lodging, he will be unable to keep up an establishment such as they should be reared in, to prepare and qualify them for their proper future station in life. The happiness and due education of these children, will be altogether better provided for by furnishing to their father a liberal allowance, so that they may be properly maintained at home, under the watchful care and healthful influences of the parental roof, with its social advantages; instead of their spending their youth in female seminaries, secluded from friendly intercourse, and from intelligent knowledge of the world.
I feel warranted in allowing to the father $2500 a year, for the support and education of both, commencing in February, 1846, and including in that sum full compensation for all his charges as guardian. There is no good reason for going back of that period, and interfering with the allowance which he had received and expended before the relatives applied for its reduction. The costs and counsel fees of both parties, must be paid out of the income of the estate.